DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “drainage holes”.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 most likely should be dependent on claim 6 instead of claim 1.
Claim 16 recites the limitation “drainage holes”.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 most likely should be dependent on claim 15 instead of claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 9, 10, 13, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US Pub. 4,031,572) in view of Cameron (US Pub. D202,880).
Regarding claim 1, Harding discloses a pet enclosure comprising: 
a bottom section having a floor portion and a wall portion extending from the floor portion (Fig. 2, bottom section 18 connects to base flange 50), the wall portion including a first opening having a bottom portion and a top portion (Fig. 2, bottom section 18 has an opening); 
a middle section connectable to the bottom section (Fig. 2, intermediate sections 16), the middle section including a wall portion (Fig. 2, intermediate sections 16 have walls), the wall portion of the middle section including a second opening having a bottom portion and a top portion (Fig. 2, intermediate sections 16 have an opening), the bottom portion of the second opening having a same width as the top portion of the first opening so as to connect to with the first opening (Fig. 2, the openings in the respective sections connect together to form a single, larger opening), 

the bottom section, middle section and top section when connected together forming an enclosed pet enclosure with an animal opening therein (Fig. 1. The three sections couple together to make an enclosure that could conceivably be used as a “pet enclosure”).
However, Harding does not disclose the top portion of the second opening being inwardly curved such that a width of the top portion of the second opening is less than a width of the bottom portion of the second opening, and the top portion of the third opening being arcuate. Cameron teaches of a portable cubicle with a door that tapers from the bottom of the structure towards the top.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding to have the door shape of Cameron as a matter of aesthetic preference.
Regarding claim 4, Harding as modified by Cameron discloses the enclosure described above, with Harding additionally teaching the bottom edge of the wall of the top section includes a flange portion that overlaps an exterior surface of the top edge of 
Regarding claim 5, Harding as modified by Cameron discloses the enclosure described above, with Harding additionally teaching an interior surface of the floor portion is raised relative to a surface on which the pet enclosure is to be position (Fig. 1, the enclosure has a floor that is raised above the ground).
Regarding claim 9, Harding as modified by Cameron discloses the enclosure described above, with Harding additionally teaching the wall portion of the bottom portion includes a plurality of first fastening openings at a top edge thereof, a bottom edge of the wall portion of the middle section includes a plurality of second fastening openings configured to correspond to the plurality of first fastening openings at the top edge of the wall portion of the bottom section, and a top edge of the wall portion of the middle section includes a plurality of third fastening openings, and a bottom edge of the wall portion of the top section including a plurality of fourth fastening openings configured to correspond to the plurality of third fastening openings at the top edge of the wall portion of the middle section (Col. 3, lines 19-21: “rivets 58 may be utilized to secure each bell-like lower end 48 to the side walls 42 stacked therein”. See Figure 6).
Regarding claim 10, Harding discloses a method of assembling an enclosure, the method comprising: 
connecting a middle section to a bottom section (Fig. 2, intermediate section 16 connects to bottom section 18), such that a top portion of a first opening of the bottom 
and the bottom section, middle section and top section when connected together forming an enclosed pet enclosure with an animal opening therein (Fig. 1. The three sections couple together to make an enclosure that could conceivably be used as a “pet enclosure”).
However, Harding does not disclose the top portion of the second opening being inwardly curved such that a width of the top portion of the second opening is less than a width of the bottom portion of the second opening, and the top portion of the third opening being arcuate. Cameron teaches of a portable cubicle with a door that tapers from the bottom of the structure towards the top.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding to have the door shape of Cameron as a matter of aesthetic preference.
Regarding claim 13, Harding as modified by Cameron discloses the enclosure described above, with Harding additionally teaching the enclosure described above, with Harding additionally teaching the bottom edge of the wall of the top section 
Regarding claim 14, Harding as modified by Cameron discloses the enclosure described above, with Harding additionally teaching an interior surface of the floor portion is raised relative to a surface on which the pet enclosure is to be position (Fig. 1, the enclosure has a floor that is raised above the ground).
Regarding claim 18, Harding as modified by Cameron the enclosure described above, with Harding additionally teaching discloses fastening the middle section to the bottom section by inserting fasteners through a plurality of first fastening openings at the top edge of the wall portion of the bottom section and a plurality of second fastening openings at a bottom edge of the wall portion of the middle section, and fastening the top section to the middle section by inserting fasteners through a plurality of third fastening openings at a top edge of the wall portion of the middle section and a plurality of fourth fastening openings at a bottom edge of the wall portion of the top section (Col. 3, lines 19-21: “rivets 58 may be utilized to secure each bell-like lower end 48 to the side walls 42 stacked therein”. See Figure 6). 


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US Pub. 4,031,572) in view of Cameron (US Pub. D202,880), and further in view of Tominaga (US Pub. 6,067,939).
Regarding claim 2, Harding as modified by Cameron discloses the claimed invention except for the top section includes an opening for a vent as taught by Tominaga (Fig. 1, air apertures 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding as modified by Cameron to include the vent of Tominaga for improved air circulation.
Regarding claim 11, Harding as modified by Cameron discloses the claimed invention except for the top section includes an opening for a vent as taught by Tominaga (Fig. 1, air apertures 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding as modified by Cameron to include the vent of Tominaga for improved air circulation.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US Pub. 4,031,572) in view of Cameron (US Pub. D202,880), and further in view of Adams (US Pub. D298,357).
Regarding claim 3, Harding as modified by Cameron discloses the claimed invention except for the animal opening forms an offset entry into the enclosed pet enclosure as taught by Adams (Fig. 1, the door of the portable toilet is offset to one side of the structure).

Regarding claim 12, Harding as modified by Cameron discloses the claimed invention except for the animal opening forms an offset entry into the enclosed pet enclosure as taught by Adams (Fig. 1, the door of the portable toilet is offset to one side of the structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Harding as modified by Cameron to include the offset door of Adams as a matter of aesthetic preference. 

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US Pub. 4,031,572) in view of Cameron (US Pub. D202,880), and further in view of Kupka (US Pub. 2014/0299068 A1).
Regarding claim 6, Harding as modified by Cameron discloses the claimed invention except for the floor portion includes drainage holes as taught by Kupka (Pg. 2, [0032], lines 1-7: “In the preferred embodiment of the present invention, each of the plurality of openings 33 is circular in shape and is sized such that liquid may drain through the circular holes of the grated cover 30. However, it is possible for the plurality of openings 33 to be any other shape, as shown in FIG. 13, so long as each of the plurality of openings 33 is of sufficient size as to allow ample liquid to drain through”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify enclosure of Harding as modified by 
Regarding claim 7, Harding as modified by Cameron discloses the claimed invention except for at least one of the drainage holes is configured to receive a ground stake as taught by Kupka (Pg. 2, [0032], lines 1-7: “In the preferred embodiment of the present invention, each of the plurality of openings 33 is circular in shape and is sized such that liquid may drain through the circular holes of the grated cover 30. However, it is possible for the plurality of openings 33 to be any other shape, as shown in FIG. 13, so long as each of the plurality of openings 33 is of sufficient size as to allow ample liquid to drain through”. The drainage holes could be sized so that they could accommodate a stake).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify enclosure of Harding as modified by Cameron to include the drainage holes of Kupka to prevent liquid from pooling inside the enclosure.
Regarding claim 15, Harding as modified by Cameron discloses the claimed invention except for the floor portion includes drainage holes as taught by Kupka (Pg. 2, [0032], lines 1-7: “In the preferred embodiment of the present invention, each of the plurality of openings 33 is circular in shape and is sized such that liquid may drain through the circular holes of the grated cover 30. However, it is possible for the plurality of openings 33 to be any other shape, as shown in FIG. 13, so long as each of the plurality of openings 33 is of sufficient size as to allow ample liquid to drain through”).

Regarding claim 16, Harding as modified by Cameron discloses the claimed invention except for at least one of the drainage holes is configured to receive a ground stake as taught by Kupka (Pg. 2, [0032], lines 1-7: “In the preferred embodiment of the present invention, each of the plurality of openings 33 is circular in shape and is sized such that liquid may drain through the circular holes of the grated cover 30. However, it is possible for the plurality of openings 33 to be any other shape, as shown in FIG. 13, so long as each of the plurality of openings 33 is of sufficient size as to allow ample liquid to drain through”. The drainage holes could be sized so that they could accommodate a stake).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify enclosure of Harding as modified by Cameron to include the drainage holes of Kupka to prevent liquid from pooling inside the enclosure.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US Pub. 4,031,572) in view of Cameron (US Pub. D202,880), and further in view of Bohline (US Pub. 2018/0103608 A1).
Regarding claim 8, Harding as modified by Cameron discloses the claimed invention except for a groove is disposed between the wall portion of the bottom section 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify enclosure of Harding as modified by Cameron to include the groove of Harding as a method of collecting and diverting liquids.
Regarding claim 17, Harding as modified by Cameron discloses the claimed invention except for a groove is disposed between the wall portion of the bottom section and a surface of an interior surface of the floor portion as taught by Bohline (Fig. 9, gutters 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify enclosure of Harding as modified by Cameron to include the groove of Harding as a method of collecting and diverting liquids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649